DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2021.
Applicant’s election without traverse of claims 1-11 in the reply filed on 03/01/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(e) as being anticipated by Robertson (US-2008/0078703).

Referring to claim 1. Robertson discloses an “Injection Molded Grid For Saving Screen Frame”. See Figs. 1-8 and respective portions of the specification. Robertson further discloses a screening apparatus, comprising: a subgrid (402); and a screen element (300) attached to the subgrid at a plurality of attachment positions (410) such that under vibrational excitation, the screen element has a pre-determined profile of vibrational motion relative to the subgrid (See Sect. 0034-0035). 

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US-2008/0078703).

Referring to claims 1-2. Robertson discloses an “Injection Molded Grid For Saving Screen Frame”. See Figs. 1-8 and respective portions of the specification. Robertson further discloses a screening apparatus, comprising: a subgrid (402); and a screen element (300) attached to the subgrid at a plurality of attachment positions (410) such that under vibrational excitation, the screen element has a pre-determined profile of vibrational motion relative to the subgrid (See Sect. 0034-0035). Robertson further . 

Claims 1, 3-5,  7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US-2008/0078703) in view of Carr (US-2008/0078704).

Referring to claims 1, 3-5. Robertson discloses an “Injection Molded Grid For Saving Screen Frame”. See Figs. 1-8 and respective portions of the specification. Robertson further discloses a screening apparatus, comprising: a subgrid (402); and a screen element (300) attached to the subgrid at a plurality of attachment positions (410) such that under vibrational excitation, the screen element has a pre-determined profile of vibrational motion relative to the subgrid (See Sect. 0034-0035). Robertson doesn’t disclose wherein the screen element is configured to be attached to the subgrid by using a laser welding to melt one or more attachment arrangements to form a bond between the screen element and the subgrid. Carr discloses a “Composite Hookstrip Screen”. See Figs. 1-7 and respective portions of the specification. Carr further discloses a subgrid (402) and a screen element (300) attached to the subgrid. 

Referring to claims 7-8. Robertson in view of Carr discloses the combination as described above. Roberton discloses wherein the screen element is attached to the subgrid. Robertson doesn’t disclose explicitly wherein the screen element occurs in a direction perpendicular to, or at an oblique angel to, a surface of the subgrid or wherein the vibration of the screen element has an amplitude with maxima at pre-determined positions.  However, these variations are predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be . 

Allowable Subject Matter
Claims6, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655